UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6817


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZLJAHUC LOGAN JAMES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:08-cr-00821-SB-1)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zljahuc Logan James, Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Sean Kittrell, Assistant
United   States  Attorney,   Charleston, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zljahuc      Logan    James    seeks       to    appeal     the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.        The   order    is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).             A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard        by         demonstrating     that

reasonable       jurists     would     find     that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the      prisoner        must

demonstrate      both    that    the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that James has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with    oral     argument     because          the     facts   and    legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3